DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 08/26/2020. 
Claims 1-21 are pending in this application, with claims 1,8 and 15 being independent. 

Specification
The disclosure is objected to because of the following informalities:
In the published disclosure, the reference “1310” for Fig.13 is missing
		
Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,4,8,11,15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2012/0033630 Al, hereinafter referred to as “Chung”) in view of Hu et al. (US 2013/0039348 A1, hereinafter referred to as “Hu”).

Regarding claims 1,8 and 21, Chung discloses a user equipment (UE) (Chung Fig.16 Ref:120 Para[0201] The UE), a base station (Chung Fig.16 Ref:110 Para[0201] The base station), comprising: receive, from the base station, one or more codewords (Chung Fig.9 Para[0188] The base station in a MIMO mode transmits one or more codewords to the UE) comprising the downlink data through one or more layers based on the number of layers indicated by the DCI (Chung Fig.15 Para[0199] The UE has MIMO decoding block to output reception layers); and decode the DCI and the one or more codewords (Chung Para[0002] The UE receives the data and control information (i.e. DCI) from the base station), wherein, when the number of the layers indicated by the DCI is less than or equal to four (Chung Table:43 Para[0193-194] Chung discloses the number of layers are 1,2,3 or 4), a number of the codewords is one (Chung Table:43 Para[0193-194] Chung discloses that the number of codewords is one when the number of layers are 1,2,3 or 4), and wherein, when the number of the layers indicated by the DCI is greater than four (Chung Table:42 Para[0191-192] Chung discloses the number of layers are 5,6,7 or 8), the number of the codewords is two (Chung Table:42 Para[0191-192] Chung discloses that the number of codewords is two when the number of layers are 5,6,7 or 8).
Chung does not explicitly disclose receive, from a base station, downlink control information (DCI) associated with downlink data including at least one codeword, the DCI indicating a number of layers for the downlink data.
However, Hu from the same field of invention discloses receive, from a base station (Hu Fig.3,8 Para[0025] The base station), downlink control information (DCI) associated with downlink data including at least one codeword (Hu Fig.3,8 Para[0034] The DCI is sent from the base station to the UE in a transport block (i.e. codeword)), the DCI indicating a number of layers for the downlink data (Hu Fig.3,8 Para[0034] The DCI contains bits to indicate the layer used for the DL transmission).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chung to have the feature of “receive, from a base station, downlink control information (DCI) associated with downlink data including at least one codeword, the DCI indicating a number of layers for the downlink data” as taught by Hu. The suggestion/motivation would have been to provide minimal extension of DCI and reduce signaling overhead (Hu Para[0029]).

Specifically for claim 1, Chung discloses the UE comprising a processor (Chung Fig.16 Ref:122 Para[0201] The Processor) and a transceiver (Chung Fig.16 Ref:126 Para[0201] The RF unit).
Specifically for claim 1, Chung discloses the base station having a processor (Chung Fig.16 Ref:112 Para[0201] The Processor) and a transceiver (Chung Fig.16 Ref:116 Para[0201] The RF unit).
Regarding claims 4,11 and 18, Chung in view of Hu discloses the method, the UE and the base station as explained above for Claim 1. Chung further discloses wherein, when the downlink data includes one codeword, one or more modulation symbols of the one codeword are mapped onto the layers according to:

    PNG
    media_image1.png
    106
    505
    media_image1.png
    Greyscale

where x(l)(i) denotes an ith symbol mapped onto an lth layer, d(k) denotes a kth symbol of the one codeword, M-layer/symb denotes a number of symbols per layer, L denotes a number of layers, and M-CW/symb denotes a number of symbols in the one codeword (Chung Table:43 Para[0194] Chung discloses the codeword to layer uses above equation. When L=4, the symbol 0 is mapped to layer 4 using (L*0+3) where l=L-1), 
wherein, when the downlink data includes two codewords, one or more modulation symbols of a first codeword of the two codewords and one or more modulation symbols of a 

    PNG
    media_image2.png
    171
    700
    media_image2.png
    Greyscale

wherein x(l)(i) denotes an ith symbol mapped onto an lth layer, d(0)(k) denotes a kth symbol of an nth codeword which is either the first codeword of the two codewords or the second codeword of the two codewords, M-layer/symb denotes a number of symbols per layer, L denotes a number of layers, M-cw0/symb denotes a number of symbols in the first codeword of the two codewords, and M-cw1/symb denotes a number of symbols in the second codeword of the two codewords (Chung Table:42 Para[0192] the codeword to layer uses above equation. When L=5, the symbol 0 for CW0 is mapped to layer 1. The symbol 0 for CW1 is mapped to layer 3).





Claims 2,5,9,12,16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Hu and further in view of Yin et al. (US 2017 /0026956 Al, hereinafter referred to as “Yin”).

Regarding claims 2,9 and 16, Chung in view of Hu discloses the method, the UE and the base station as explained above for Claim 1. Chung in view of Hu does not explicitly disclose wherein, in case that the number of layers indicated by the DCI is greater than four, the two codewords include a first codeword comprising a first set of modulation symbols and a second codeword comprising a second set of modulation symbols, wherein the first set of modulation symbols is mapped onto a first subset of the layers, and wherein the second set of modulation symbols is mapped onto a second subset of the layers.
However, Yin from a similar field of invention discloses wherein, in case that the number of layers indicated by the DCI is greater than four, the two codewords include a first codeword comprising a first set of modulation symbols and a second codeword comprising a (Yin Para[0114-115] Each codeword has different MCS setting (i.e. modulation symbols). Chung teaches the symbols for each codeword mapped to different layers, See Table 42).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chung and Hu to have the feature of “wherein, in case that the number of layers indicated by the DCI is greater than four, the two codewords include a first codeword comprising a first set of modulation symbols and a second codeword comprising a second set of modulation symbols, wherein the first set of modulation symbols is mapped onto a first subset of the layers, and wherein the second set of modulation symbols is mapped onto a second subset of the layers” as taught by Yin. The suggestion/motivation would have been to provide selecting the CW with minimum overhead for reducing system impact (Yin Para[0035]).


Regarding claims 5,12 and 19, Chung in view of Hu discloses the method, the UE and the base station as explained above for Claim 1. Chung in view of Hu does not explicitly disclose wherein the DCI includes one modulation and coding scheme (MCS) field, one new data indicator (NDI) field, and one redundancy version (RV) field when a maximum number of codewords that schedulable by the DCI is equal to or less than two, and wherein the DCI includes two MCS fields, two NDI fields, and two RV fields when the maximum number of codewords that schedulable by the DCI is greater than two.
However, Yin from a similar field of invention discloses wherein the DCI includes one modulation and coding scheme (MCS) field, one new data indicator (NDI) field, and one redundancy version (RV) field when a maximum number of codewords that schedulable by the DCI is equal to or less than two, and wherein the DCI includes two MCS fields, two NDI fields, and two RV fields when the maximum number of codewords that schedulable by the DCI is greater than two (Yin Para[0090,0096-98] The base station sends control parameters such as number of CWs and number of layers used to the UE. Each codeword has same or different MCS settings and HARQ such as an initial transmission (i.e. NDI) and retransmission (i.e. RV) information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chung and Hu to have the feature of “wherein the DCI includes one modulation and coding scheme (MCS) field, one new data indicator (NDI) field, and one redundancy version (RV) field when a maximum number of codewords that schedulable by the DCI is equal to or less than two, and wherein the DCI includes two MCS fields, two NDI fields, and two RV fields when the maximum number of codewords that schedulable by the DCI is greater than two” as taught by Yin. The suggestion/motivation would have been to provide selecting the CW with minimum overhead for reducing system impact (Yin Para[0035]).



Claims 3,6,10,13,17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Hu, Yin and  hereinafter referred to as “Chen”).

Regarding claims 3,10 and 17, Chung in view of Hu and Yin discloses the method, the UE and the base station as explained above for Claim 1. Chung further discloses wherein the first subset includes a first layer having a lowest index among the layers, wherein the second subset includes a second layer having a highest index among the layers (Chung Table 42 Para[0192] The CW0 has a layer with index 0 (i.e. lowest) and the CW1 has a layer with the index 8 (i.e. highest)). Chung in view of Hu and Yin does not explicitly disclose wherein a number of the layers included in the first subset is equal to or less than a number of the layers included in the second subset.
However, Chen from a similar field of invention discloses wherein a number of the layers included in the first subset is equal to or less than a number of the layers included in the second subset (Chen Para[0036] Each codeword has different number of layers).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person Chung, Hu and Yin to have the feature of “wherein a number of the layers included in the first subset is equal to or less than a number of the layers included in the second subset” as taught by Chen. The suggestion/motivation would have been to provide preferred codeword to layer mapping to improve system performance (Chen Para[0071]).

Regarding claims 6,13 and 20, Chung in view of Hu and Yin discloses the method, the UE and the base station as explained above for Claim 1. Chung in view of Hu and Yin does not explicitly disclose receive, from the base station, information regarding the maximum number of codewords schedulable by the DCI via radio resource control (RRC) signaling.
However, Chen from a similar field of invention discloses receive, from the base station, information regarding the maximum number of codewords schedulable by the DCI via radio resource control (RRC) signaling (Chen Para[0168] The base station uses RRC message to send information including preferred number of layers and number of codewords).
	
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chung, Hu and Yin to have the feature of “receive, from the base station, information regarding the maximum number of codewords schedulable by the DCI via radio resource control (RRC) signaling” as taught by Chen. The suggestion/motivation would have been to provide preferred codeword to layer mapping to improve system performance (Chen Para[0071]).



Claims 7,14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Hu and further in view of Lin et al. (US 2018/0049047 Al, hereinafter referred to as “Lin”).

	Regarding claims 7,14 and 21, Chung in view of Hu discloses the method, the UE and the base station as explained above for Claim 1. Chung in view of Hu does not explicitly disclose wherein the transceiver is further 
However, Lin from a similar field of invention discloses wherein the transceiver is further configured to: transmit, to the base station, channel state information (CSI) (Lin Para[0162] The UE reports CSI which contains CQI), wherein the CSI includes a channel quality indicator (CQI) per a codeword (Lin Para[0203,0276] The CQI is calculated for one or two codewords).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chung and Hu to have the feature of “wherein the transceiver is further configured to: transmit, to the base station, channel state information (CSI), wherein the CSI includes a channel quality indicator (CQI) per a codeword” as taught by Lin. The suggestion/motivation would have been for channel measurement on a different numerology (Lin Para[0005]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, 

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2017/0290046 to Sun (Fig.7C and associated paragraphs).
2.	U.S. Patent Application Publication No. 2018/0048372 to Sun (Fig.6 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415